DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16618655 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 11, the closest prior art fails to disclose “a measuring device for measuring a magnetic field, said measuring device including at least one tunnel magnetoresistance sensor, said tunnel magnetoresistance sensor having a first sensitivity at a first operating point and a second sensitivity at a second operating point, the second sensitivity at the second operating point being different from the first sensitivity at the first operating point, said measuring device providing a first measurement when the tunnel magnetoresistance sensor is at the first operating point and a second measurement when the tunnel magnetoresistance sensor is at the second operating point, said first measurement corresponding to a first response of the measuring device in the presence of the magnetic field at the first operating point and said second measurement corresponding to a second response of the measuring device in the presence of the magnetic field at the second operating point; a modulator comprising a voltage generator or a function generator to generate a time variable voltage and configured to switch the tunnel magnetoresistance sensor from the first operating point to the second operating point and from the second operating point to the first operating point so that said measuring device 
Regarding Claim 20, the closest prior art fails to disclose “identifying a first and a second operating point of the tunnel magnetoresistance sensor, the tunnel magnetoresistance sensor having a first sensitivity at the first operating point and a second sensitivity at the second operating point, the sensitivity at the second operating point being different from the first sensitivity, said measuring device providing a first measurement when the tunnel magnetoresistance sensor is at the first operating point and a second measurement when the tunnel magnetoresistance sensor is at the second operating point, said first measurement corresponding to a first response of the measuring device in the presence of the magnetic field at the first operating point and said second measurement corresponding to a second response of the measuring device in the presence of the magnetic field at the second operating point; modulating the sensitivity of the tunnel magnetoresistance sensor by switching the tunnel magnetoresistance sensor from the first operating point having the first sensitivity to the second operating point having the second sensitivity and from the second operating point to the first operating point, the modulating being carried out with a modulator that comprises a voltage generator or a function generator to generate a time variable voltage and configured to switch said tunnel magnetoresistance sensor; during the modulation, making said first and second measurements so as to measure a first response of the measuring device in the presence of the magnetic field at the first operating point and a second response of the measuring device in the presence of the magnetic field at the second operating point” in combination with all other limitations of the claim renders the claim allowable over the prior art.  

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESA ALLGOOD/Primary Examiner, Art Unit 2868